IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-11-00344-CR

                               IN RE DAVID JAMES


                                Original Proceeding



                          MEMORANDUM OPINION


      David James filed a petition for writ of mandamus requesting this Court to order

the trial court to appoint counsel to represent him in his appeal of the trial court’s

dismissal of his petition for forensic DNA testing.

      Article 64.01 ( c) of the Texas Code of Criminal Procedure provides that:

      A convicted person is entitled to counsel during a proceeding under this
      chapter. The convicting court shall appoint counsel for the convicted
      person if the person informs the court that the person wishes to submit a
      motion under this chapter, the court finds reasonable grounds for the
      motion to be filed, and the court determines that the person is indigent.

TEX. CODE CRIM. PRO. ANN. art. 64.01 ( c) (West Pamph. 2010). In the order dismissing

James’s petition for forensic DNA testing, the trial court found that there is no
reasonable grounds for a motion to be filed under Chapter 64 of the Texas Code of

Criminal Procedure.

        The proper procedure for a convicted person to challenge the trial court’s refusal

to appoint counsel under Article 64.01 ( c) is by appeal after the motion for DNA testing

is denied. Gutierrez v. State, 307 S.W.3d 318, 323 (Tex. Crim. App. 2010). James has

appealed the trial court’s denial of his petition for DNA testing in Cause No. 10-11-

00215-CR. That cause is pending before this court.

        Relator’s petition for writ of mandamus is denied.




                                                 AL SCOGGINS
                                                 Justice

Before Chief Justice Gray,
       JusticeDavis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed October 12, 2011
[OT06]




In re James                                                                         Page 2